13-1128
    Mimms v. Carr


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of December, two thousand thirteen.

    PRESENT:
                ROSEMARY S. POOLER,
                GERARD E. LYNCH,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _____________________________________

    Reginald Mimms,


                          Plaintiff-Appellant,

                    v.                                                  13-1128

    A.W. Carr, AKA Mr. Carr, et al.,

                          Defendants-Appellees.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                             Reginald Mimms, pro se, Bronx, NY.

    FOR DEFENDANTS-APPELLEES:                            Loretta E. Lynch, United States Attorney,
                                                         Eastern District of New York, Varuni
                                                         Nelson, Margaret M. Kolbe, Orelia E.
                                                         Merchant, Assistant United States
                                                         Attorneys, of Counsel, Brooklyn, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Garaufis, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Appellant Reginald Mimms, a pro se former federal inmate, brought a Bivens action

against staff at the Metropolitan Detention Center, alleging misconduct including retaliation for

his filing of administrative grievances. The district court granted the defendants’ motion to

dismiss all claims except Mimms’s retaliation claim. The court subsequently granted summary

judgment on the retaliation claim, finding that Mimms had failed to exhaust his administrative

remedies as required under the Prison Litigation Reform Act. Mimms appeals from the district

court’s summary judgment order. We assume the parties’ familiarity with the underlying facts,

the procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine dispute as to any material fact and the

moving party was entitled to judgment as a matter of law. See FED. R. CIV. P. 56(a); Miller v.

Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). We are required to resolve all

ambiguities and draw all inferences in favor of the nonmovant; the inferences to be drawn from

the underlying facts revealed in materials such as affidavits, exhibits, interrogatory answers, and

depositions must be viewed in the light most favorable to the nonmoving party. See Nationwide

Life Ins. Co. v. Bankers Leasing Ass’n, Inc., 182 F.3d 157, 160 (2d Cir. 1999). Summary

judgment is appropriate “[w]here the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986).


                                                 2
       We conclude, as did the district court, that Mimms failed to exhaust his administrative

remedies as to his retaliation claim prior to filing suit, and that his failure to exhaust could not be

excused because the record established that remedies were available to him. In an apparent

attempt to demonstrate exhaustion, Mimms attaches a copy of an April 2010 administrative

appeal form. That document, which was not submitted to the district court and is dated two

months after he filed his complaint, has no bearing on the correctness of the district court’s

conclusions.

       Finally, because Mimms raises no argument concerning the claims dismissed by the

district court prior to summary judgment, those claims are waived on appeal. See Norton v.

Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are

considered waived and normally will not be addressed on appeal.”); LoSacco v. City of

Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (deeming claims not raised on appeal by pro se

litigant to be abandoned).

       We have considered all of Mimms’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                   3